28 A.3d 336 (2011)
302 Conn. 926
Barbara BAUER
v.
Steven BAUER.
Not in source.
Supreme Court of Connecticut.
Decided September 14, 2011.
Kimberly A. Knox, Kenneth J. Bartschi and Wesley W. Morton, Hartford, in support of the petition.
Steven R. Dembo, Hartford, in opposition.
The plaintiffs petition for certification for appeal from the Appellate Court, 130 Conn.App. 185, 21 A.3d 964, is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the trial court's clarification regarding the division of the defendant's pension accounts amounted to an impermissible modification of the dissolution judgment?"
*337 EVELEIGH, J., did not participate in the consideration of or decision on this petition.